[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, after hearing, orders that the parties shall have joint custody of the minor children with physical residence with the plaintiff mother. The defendant father shall have reasonable rights of visitation. The children shall not be removed from the state of Connecticut without consent of both parties or order of the court.
The court finds defendant earns approximately $27,200.00 on an annual basis from his Auto Sales business or $522.00 on a weekly basis. Child support is ordered at $140.00 to be paid to the plaintiff in accordance with the child support guidelines each week. Alimony is awarded to the plaintiff at $60.00 per week payable by the defendant for a total weekly award of $200.00. Both monetary awards are without prejudice. CT Page 15436
The defendant is ordered to provide all income accounting for calendar 1999 to plaintiff's counsel no later than January 31, 2000.
Defendant is ordered to contribute 34% of any unreimbursed medical expenses after the first $100.00 to plaintiff. Defendant is ordered to contribute 34% of all child care expenses.
KOCAY, J.